Plaintiff in error, John Wesley Honeycutt, was by verdict of a jury rendered May 7, 1921, in the district court of Payne county found guilty of the murder of Alburdy Brown, and his punishment was fixed at confinement in the state penitentiary for the term of his natural life. From the judgment on this verdict, he appeals.
This case was submitted on the record and on oral argument December 3, 1922, and from time to time since, upon request of attorneys for plaintiff in error, extensions of time in which to file briefs have been granted. The time allowed in the last order extending time has long since passed, but no brief has been filed.
We have carefully examined the record in this case and find that the information sufficiently charged the crime of murder; that plaintiff in error was regularly placed on trial, represented by counsel; that the evidence introduced amply supports the verdict; that the instructions given by the court clearly defined the issues of law, as raised by the evidence; and that generally throughout all the proceedings the defendant was accorded a fair trial.
The judgment of the trial court is affirmed.
MATSON, P.J., concurs.
DOYLE, J., absent and not participating. *Page 285